ON SUGGESTION OF ERROR.
We have carefully reviewed the argument now made upon the points presented on the original submission and have decided to make no modification in our opinion as delivered. Several new points have been presented and argued in the suggestion of error. As to these, we again call attention to the rule that new points made and presented for the first time on a suggestion of error are not considered unless exceptional reason therefor is shown, and we find none such here. Eady v. State, 152 Miss. 696,122 So. 199; State v. Tann, 172 Miss. 167, 158 So. 777, 159 So. 539.
Suggestion of error overruled. *Page 430